
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.7.4



FEDERAL HOME LOAN BANK OF BOSTON
2010 DIRECTOR COMPENSATION POLICY


        A fee of $5,575 per meeting shall be paid to all Directors that attend
all or part of a meeting of the Board of Directors. A fee of $6,300 per meeting
shall be paid to the chair of all committees except for the chair of the Audit
Committee which shall be $7,000 per meeting. A fee of $7,000 per meeting shall
be paid to the vice chair of the Board. A fee of $7,750 per meeting shall be
paid to the chair of the Board. This fee shall also be provided to any person
elected by the Board to serve as chairman pro tempore or to the vice chair if
the vice chair presides for an entire meeting of the Board. There are eight
regularly scheduled meetings in 2010.

        A fee of $2,000 per meeting shall be paid to all committee members,
including ex officio members, who attend all or any part of any meeting of a
committee of the Board.

        A fee of $1,325 per meeting shall be paid to any Director for
participation in telephonic conference calls or when participating by telephone
for all or any part of a meeting in which the Director would be entitled to
receive a meeting fee for in-person attendance at such meeting.

        Fees shall be paid per meeting. For example, if a Board meeting and
committee meeting occur on the same day, a separate fee shall be payable for
attendance at each meeting. Additionally, in the case of a multi-day meeting, a
separate fee shall be payable for each day's attendance at the same meeting.

        In the event that inclement weather prevents the occurrence of a planned
meeting of the Board or one of its committees, the Directors shall be entitled
to receive the applicable meeting fee called for in the Statement of Policy,
minus any fees received if an in-person meeting is changed to a telephonic
meeting.

Maximum Fees

        The maximum fees for 2010 for the Chair shall be $60,000, for the Vice
Chair $55,000, for the Chair of the Audit Committee $55,000, for all other
Committee Chairs $50,000, and for Directors $45,000.

Administrative Matters

        The Personnel Committee shall annually review this policy and shall
submit its recommendation to the Board. The Board shall consider the
recommendations of the Personnel Committee and shall approve the policy no later
than required to allow for submission, review and approval of the Director of
the Federal Housing Finance Agency (FHFA), if required, to ensure that directors
are paid timely for the first regularly scheduled meeting of the Board in which
the policy shall apply. The Board is authorized, in its sole discretion, to
interpret the provisions of the policy and to address situations not anticipated
or covered by this policy as it determines to be appropriate, consistent with
the requirements set forth in the regulations promulgated by the Federal Housing
Finance Agency, if any.

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.7.4



FEDERAL HOME LOAN BANK OF BOSTON 2010 DIRECTOR COMPENSATION POLICY
